Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDS filed on Jul. 18, 2022 and response filed Aug. 24, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-3 and 5-19 are currently pending.
Claim 1 is amended.
	Claims 8-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claim 4 is cancelled.
	Claims 1-3 and 5-7 have been considered on the merits. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stillman (US 7,115,297) (ref. of record) as evidenced by Chan et al. (Food Hydrocolloids, 2007), Fukui et al. (US 6,277,395) (ref. of record) and Dufresne et al. (PG Pub 2004/0258823) (ref. of record) and in view of Hyldon et al. (US 3,664,847) (ref. of record).  
With respect to claims 1 and 5, Stillman teaches administering a liquid nutritional composition comprising a soluble fiber with viscosity changing characteristics to a patient with a swallowing disorder (dysphagia) (abstract, Col. 31 lines 27-40 and Col. 66 lines 13-23).  With respect to claim 1, Stillman teaches the soluble fiber comes from plant sources including mucilages from plants such as psyllium (plant-derived mucilage) (Col. 38 lines 47-54).  
With respect to claims 1 and 7, Stillman teaches the liquid nutritional composition includes a nutritional product such as a prebiotic such as inulin and guar gum; probiotics; amino acids such as alanine, arginine, asparagine, aspartate, cysteine, glutamate, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, and valine; and antioxidants such as coenzyme Q10, vitamin C, vitamin E, vitamin A, selenium, and bilberry (phytonutrient) (Col. 44 line 46, Col. 46 lines 25-50, Col. 48 line 40 to Col. 49 line, Col. 58 line 32-38, and claims 3 and 23).  It is noted that the instant specification discloses the nutritional products including prebiotics including inulin and guar gum (0027); probiotics (0028); amino acids including alanine, arginine, asparagine, aspartate, cysteine, glutamate, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, and valine (0029); and antioxidants including coenzyme Q10, vitamin C, vitamin E, vitamin A, and selenium (0032) and phytonutrients (0031).  Accordingly, the nutritional product of Stillman meets the definition of the instant specification.  With respect to claims 1 and 6, Stillman teaches the liquid nutritional product is in the form of a pharmaceutical, nutraceutical, dietary supplement, and a beverage (liquid nutritional product) (abstract). 
Although, Stillman teaches the soluble fiber comes from plant sources including mucilages from plants such as psyllium (plant-derived mucilage) (Col. 38 lines 47-54), Stillman does not teach the method where the plant-derived mucilage selected from the group of kiwi fruit mucilage, chia seed mucilage, mallow mucilage, flax seed mucilage, marshmallow mucilage, ribwort mucilage, mullein mucilage, cetraria mucilage, and mixtures thereof as recited in claim 1.  However, these were well-known sources of food grade polymers in food as thickening and gelling agents as taught by Hyldon.  Hyldon teaches edible mucilages include those derived from althea root (marshmallow), Iceland moss (Cetraria), chia seed and linseed (flaxseed) (Col. 2 lines 4-35).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Stillman in such a way that the food grade polymer is marshmallow mucilage, cetraria mucilage, chia seed mucilage and flaxseed mucilage for the purpose being able thicken a nutritional composition for a patient with a swallowing disorder.  Furthermore, it would have been obvious to one skilled in the art to have further modified Stillman such that the food grade polymer is marshmallow mucilage, cetraria mucilage, chia seed mucilage and flaxseed mucilage, since food was known to contain such polymers for their thickening properties as taught by Hyldon.  Such a modification merely involves the substitution of one known type of food grade plant-based polymer for another for the purpose of thickening food for administration to a patient with a swallowing disorder.
Stillman is silent as to the shear viscosity and the relaxation time determined by Capillary Breakup Extensional Rheometry (CaBER) experiment of the nutritional product as recited in claims 1, 2 and 3.  Similarly, Stillman is silent whether the liquid nutritional product comprising the food grade polymer has increased cohesiveness as recited in claim 1.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' liquid nutritional product differ, and if so to what extent, from the liquid nutritional product of the prior art.  The liquid nutritional product of Stillman is the same or similar because it also contains a liquid nutritional composition and a food grade polymer as claimed by applicant.  Specifically, Stillman teaches a liquid nutritional product comprising a thickener, which is a plant-derived mucilage mixed with a liquid nutritional product (abstract, Col. 31 lines 27-40, Col. 66 lines 13-23, and Col. 38 lines 47-54) which are the same components as the composition as claimed.  Stillman teaches the liquid nutritional composition includes a nutritional product such as a prebiotic such as inulin and guar gum; probiotics; amino acids such as alanine, arginine, asparagine, aspartate, cysteine, glutamate, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, and valine; and antioxidants such as coenzyme Q10, vitamin C, vitamin E, vitamin A, selenium, and bilberry (phytonutrient) (Col. 44 line 46, Col. 46 lines 25-50, Col. 48 line 40 to Col. 49 line, Col. 58 line 32-38, and claims 3 and 23) which are the same components as the composition as claimed.  In addition, the instant specification discloses that the polymer provides the properties of the shear viscosity and the relaxation time (0022-0024 of published application).  The cited art taken as a whole demonstrates a reasonable probability that the nutritional product is either identical or sufficiently similar to the claimed nutritional product that whatever differences exist are not patentably significant.  Thus, the claimed shear viscosity and relaxation time must be inherent to the composition as taught by Stillman.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the nutritional product of the cited prior art does not possess a critical characteristic that is possessed by the claimed nutritional product (for example, that the nutritional product of Stillman does not have a shear viscosity less than about 100 mPas when measured at a shear rate of 50s-1 and a relaxation time of more than 10 ms at a temperature of 20°C as determined by CaBER, does not have a shear viscosity between 5-20 mPas when measured at a shear rate of 50s-1, does not have a relaxation time between 100-200 ms, and/or does not have increased cohesiveness or does not have viscoelastic properties) would advance prosecution and might permit allowance of claims to applicants' method for administering a nutritional product comprising a nutritional composition and a food grade polymer.  
Furthermore, one of ordinary skill in the art would recognize that the shear viscosity and the relaxation time determined by Capillary Breakup Extensional Rheometry (CaBER) experiment of the nutritional product are result effective variables and that the Trouton’s ratio and extensional viscosity of the liquid nutritional product would be matter of routine optimization depending on the type of food grade polymer, the nutritional composition, and the desired viscosity needed for treating the swallowing disorder as evidenced by Chan, Fukui and Dufresne.  Chan teaches that the shear viscosity is concentration dependent and increases as the concentration of food grade biopolymers increases and that the temperature of the product and source of the biopolymer affects the shear viscosity (abstract).  Chan further teaches that proteins and polysaccharides are commonly used in foods to adjust the mechanical strength and characteristic textural properties, or as a thickening agent to enhance the consistency and stability of a product (pg. 716 para. 1).  Fukui teaches that if the jelly strength of a food product is less than 10 g/cm2 or the viscosity is less than 1,000 cP mis-swallowing is increased in people with swallowing disorders and swallowing difficulties occur when jelly strength is greater than 100 g/cm2 or the viscosity is greater than 25,000 cP (Col. 3 lines 47-49).  Dufresne teaches that modification of the texture of solids for dysphagia to facilitate bolus formation and swallowing (0010) and teaches adjusting the rheological profile and physical characteristics of food for dysphagia patients where the rheological profile includes rheological parameters defining the firmness, cohesiveness, springiness, adhesiveness, gumminess, chewiness and consistency of the food (0015-0019).  Dufresne further teaches that there is a range of viscosity boundaries for fluids or semi-solid foods for dysphagia patients depending on the particular food (0090).      
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejections are revised due to amendment.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-6 and 8 of copending Application No. 16/789022.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of treating a patient having a swallowing disorder comprising administering to the patient a liquid nutritional product comprising a nutritional composition and a plant-derived mucilage with increased cohesiveness and viscoelastic properties and the limitations of the instant claims 1-3 and 5-7 are recited by claims 1, 2, 4-6 and 8 of 16/789022.  Briefly, claim 1 of 16/789022 recites a method of treating a patient having a swallowing disorder, the method comprising administering to the patient a nutritional product comprising a liquid nutritional product containing a nutritional composition and a plant-derived mucilage.  Although, 16/789022 does not recite the nutritional product having a shear viscosity greater than 100 mPas when measured at a shear rate of 50s-1 or a relaxation time of more than 10 ms at a temperature of 20°C as determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment) as recited in claim 1, having a shear viscosity of 5 to 20 mPas when measured at a shear rate of 50s-1 as recited in claim 2, or having a relaxation time of 100 to 200 ms as recited in claim 3, these are inherent properties of the food grade polymer as evidenced by the instant specification.  The instant specification describes the “food grade polymer of being capable of providing to the nutritional product a shear viscosity of less than about 100 mPas, preferably of less than about 50 mPas, when measured at a shear rate of 50s-1, and a relaxation time, determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment, of more than 10 ms (milliseconds) at a temperature of  20°C” (0022 of published application).  In another embodiment, the inventive nutritional product has an shear viscosity that is of about 5 to 20 mPas when measured at a shear rate of 50s-1, and a relaxation time of 100 to 200 ms  (0023-0024 of published application).  
With respect to claim 1, claim 1 of 16/789022 recites the plant-derived mucilage is mallow mucilage, flax seed mucilage, marshmallow mucilage, ribwort mucilage, mullein mucilage, cetraria mucilage and mixtures thereof.  With respect to claim 5, claim 5 of 16/789022 recites the swallowing disorder is dysphagia or compromised saliva excretion.  With respect to claim 6, claim 6 of 16/789022 recites the nutritional product is in an administrable form selected from the group of a pharmaceutical formulations, nutritional formulations, dietary supplements, functional food and beverage products, and combinations.  With respect to claim 8, claim 8 of 16/789022 recites the liquid nutritional product further comprises an additional ingredient selected from probiotic, a prebiotic, an amino acid, a fatty acid, a phytonutrient, an antioxidant and a mixtures thereof. 

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 10,583,097.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  
In addition, both claim methods of treating a patient having a swallowing disorder comprising administering to the patient a liquid nutritional product comprising a nutritional composition and a plant-derived mucilage with increased cohesiveness and viscoelastic properties and the limitations of the instant claims 1-3 are recited by claims 1, 2, and 6 of 10,583,097.  With respect to claims 1-3, claim 1 of 10,583,097 recites a method of treating a patient having a swallowing disorder, the method comprising administering to the patient a nutritional product comprising a liquid nutritional product containing a nutritional composition and a plant-derived mucilage (cactus mucilage).  
Although, 10,583,097 does not recite the nutritional product having a shear viscosity greater than 100 mPas when measured at a shear rate of 50s-1 or a relaxation time of more than 10 ms at a temperature of 20°C as determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment) as recited in claim 1, having a shear viscosity of 5 to 20 mPas when measured at a shear rate of 50s-1 as recited in claim 2, or having a relaxation time of 100 to 200 ms as recited in claim 3, these are inherent properties of the food grade polymer as evidenced by the instant specification.  The instant specification describes the “food grade polymer of being capable of providing to the nutritional product a shear viscosity of less than about 100 mPas, preferably of less than about 50 mPas, when measured at a shear rate of 50s-1, and a relaxation time, determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment, of more than 10 ms (milliseconds) at a temperature of  20°C” (0022 of published application).  In another embodiment, the inventive nutritional product has an shear viscosity that is of about 5 to 20 mPas when measured at a shear rate of 50s-1, and a relaxation time of 100 to 200 ms  (0023-0024 of published application).  
Further with respect to claim 1, claim 6 of 10,583,097 recites the food grade polymer also contains mallow mucilage, flax seed mucilage, marshmallow mucilage, ribwort mucilage, mullein mucilage, cetraria mucilage and mixtures thereof.  With respect to claim 5, claim 3 of 10,583,097 recites the swallowing disorder is dysphagia or compromised saliva excretion.  With respect to claim 6, claim 4 of 10,583,097 recites the nutritional product is in an administrable form selected from the group of a pharmaceutical formulations, nutritional formulations, dietary supplements, functional food and beverage products, and combinations. 

Claims 1-3 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 10 and 14 of U.S. Patent No. 10,582,722.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of treating a patient having a swallowing disorder comprising administering to the patient a liquid nutritional product comprising a nutritional composition and a plant-derived mucilage with increased cohesiveness and viscoelastic properties and the limitations of the instant claims 1-3 and 6 are recited by claims 1-3, 10 and 14 of 10,582,722.  Briefly, claim 1 of 10,582,722 recites a method of treating a patient having a swallowing disorder, the method comprising administering to the patient a nutritional product comprising a liquid nutritional product containing a nutritional composition and a plant-derived mucilage (cactus mucilage) having a shear viscosity greater than 100 mPas when measured at a shear rate of 50s-1 and a relaxation time of more than 10 ms at a temperature of 20°C as determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment).  
With respect to claim 2, claim 2 of 10,582,722 recites the nutritional product having a shear viscosity of 5 to 20 mPas when measured at a shear rate of 50s-1.  With respect to claim 3, claim 3 of 10,582,722 recites the nutritional product having a relaxation time of about 100 to 200 ms.  
With respect to claim 1, claim 1 of 10,582,722 recites the food grade polymer is cactus mucilage, and claim 10 recites the food grade polymer further contains kiwi fruit mucilage, chia seed mucilage, psyllium mucilage, mallow mucilage, flax seed mucilage, marshmallow mucilage, ribwort mucilage, mullein mucilage, and cetraria mucilage.  With respect to claim 6, claim 14 of 10,582,722 recites the nutritional product is in an administrable form selected from the group of a pharmaceutical formulations, nutritional formulations, dietary supplements, functional food and beverage products, and combinations.


Response to Arguments 
Applicant's arguments filed Aug. 24, 2022 have been fully considered but they are not persuasive.
Applicant argues Stillman, Chan and Dufresne do not teach the currently claimed plant-derived mucilages and Stillman only teaches mucilage from plants such as psyllium (Remarks pg. 6 para. 2-4).  Applicant’s arguments are drawn to the references failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
Applicant further argues that neither Chan, Fukui or Dufresne remedy the deficiencies of Stillman and the references do not teach the claimed plant-derived mucilages for treating an individual having a swallowing disorder (Remarks pg. 6 last para. to pg. 7 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Stillman were not found to be persuasive as explained above.  
Applicant will reconsider that double patenting rejections if the claims are found otherwise allowable (Remarks pg. 7-8 bridging para.).  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider filing terminal disclaimers to the conflicting applications should those applications issue before this one does. Until terminal disclaimers are received, the rejections stand. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632